DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The response filed on April 27, 2021 is acknowledged. 

Claim Objections
Claim 5 is objected to because of the following informalities:  “surfaces of the nozzle wall arc surfaces that produce a Coanda effect” in lines 3-4 should read -- surfaces of the nozzle wall are arc surfaces that produce a Coanda effect.--  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 11, 12 and 15-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 11 recites the limitation "the arc surface" in line 2. There is insufficient antecedent basis for this limitation in the claim. Claim 5 recites more than one surfaces of the nozzle wall, it is unclear which particular surface is referred by the Applicant in claim 11.
Claim 15 recites the limitation “An atomizing simulation fireplace according to claim 13,” in line 1. However, claim 13 does not recite an “atomizing simulation fireplace.” Therefore, it is unclear what limitation or limitations must be imported into claim 15 to meet the claim limitations. Claims 16-21 are indefinite because they depend on claim 15.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 15-21 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The preamble of claim 15 fails to limit the structure of the claimed invention. The recitation of claim 13 fails to further limit claim 15 because claim 13 does not recite an “atomizing simulation fireplace.”  Applicant may cancel the 
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The preamble of the claims fails to limit the structure of the claimed invention.  If the claim preamble, when read in the context of the entire claim, recites limitations of the claim, or, if the claim preamble is ‘necessary to give life, meaning, and vitality’ to the claim, then the claim preamble should be construed as if in the balance of the claim.  MPEP 2111.02.  The preamble of the claims recites a “flame simulating.”  The recitation “flame simulating” has been considered to merely indicate the intended use of the device.  Flame simulating is not a positively recited limitation and fails to structurally limit the claimed invention.  It is not necessary to give life, meaning, and vitality to the claim because the body of the claim, standing alone, fully describes the claimed invention.   This interpretation applies to all pending claims. Similar interpretation is applied to the preamble “atomizing simulation fireplace” in claims 14-21.
s 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goessens (US 2011/0280767).
With respect to claim 1, Goessens discloses a flame simulating device (1. Figs. 1-4), comprising a mist generating chamber (10), an air orifice (tapered section of 18) and a nozzle (12), wherein the nozzle is disposed above the mist generating chamber, the air orifice is disposed below the nozzle, the mist generating chamber is confined in a mist generating chamber housing (body of 1), the mist generating chamber is provided with a mist outlet (opening of 12), the mist outlet, the air orifice and the nozzle communicate with each other and are arranged along (on or beside a line. Macmillan Dictionary) a vertical axis (vertical longitudinal axis of 10), an air flow (from 6) blown from the air orifice converges by an increasingly smaller width A of an air nozzle (8) in the air orifice and is then discharged, and while flowing to the nozzle, the converging air flow adsorbs and leads the mist (created by 4) out of the mist outlet under the Venturi effect (same configuration as the Applicant’s invention) to discharge from the nozzle.
With respect to claim 2, Goessens discloses wherein the nozzle is elongated (Fig. 1).
With respect to claim 3, Goessens discloses wherein the mist outlet is disposed along a longitudinal direction of the nozzle (Fig. 1).
With respect to claim 4, Goessens discloses wherein the mist outlet is disposed adjacent to the air orifice (Fig. 1).
With respect to claim 5, Goessens discloses wherein the nozzle is defined by nozzle walls on both (left and right) sides in a longitudinal (vertical) direction, and surfaces of the nozzle wall are arc surfaces that produce a Coanda effect (same configuration as the Applicant’s invention).

With respect to claim 7, Goessens discloses wherein the air orifice is defined by air orifice walls on both (left and right) sides in a longitudinal (X-X’) direction; and the mist outlet is defined by the air orifice walls and the mist generating chamber housing (same configuration as the Applicant’s invention).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 8, 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Goessens.
With respect to claim 8, Goessens discloses wherein an air duct (non tapered section of 18 immediately downstream of 6) is disposed to be connected to the air orifice, the air duct is uniformly arranged along a longitudinal direction of the air orifice, and a fan (6) is disposed on a side wall and/or a bottom wall of the air duct.
Goessens fails to disclose the air duct is disposed below the air orifice.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to locate the air duct below the air orifice in order to provide a flow passage.  It has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
With respect to claim 9, Goessens discloses wherein an inside of (covered under by) the air duct is provided with a spoiler (four tapered planes of 18. Fig. 2) disposed along a longitudinal direction.
Goessens fails to disclose the spoiler disposed in the longitudinal direction.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to locate one of the spoiler (plane of 18) in the longitudinal direction in order to constrict or disturb the air flow.  It has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
With respect to claim 12, Goessens discloses the device except for wherein a width dimension A of the air nozzle is preferably in the range of 0.5mm~6 mm.
.

Claim 11 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Goessens.
With respect to claim 11, Goessens discloses wherein a dimension B of a cross section of the nozzle closest to the arc surface of the nozzle walls on both sides is preferably in the range of 2 mm~20 mm (about the same dimension to the water height above the transducer 4 which is between 15 mm and 21 mm. Paragraph [0039]). Alternatively, it would have been an obvious matter of design choice to size the dimension B in the range of 2 mm~20 mm, since such a modification would have involved a mere change in the size of a component.  A change in size is generally .

Claims 10, 13 and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Goessens in view of Betz et al. (US 2010/0299980. Betz hereafter).
With respect to claim 10, Goessens discloses the device as in claim 9 except for wherein the inside of the air duct is provided with a heating element; the heating element is provided on the spoiler, being facing one side of the air duct.
However, Betz teaches a flame simulating device (Figs. 1-24D) comprising a mist generating chamber (800. Fig. 8A), an air orifice (air current inlet. Not shown) and a nozzle (outlet of 805 and 1400 in Fig, 18B), the device further comprising an inside of the air duct (Fig. 2) is provided with a spoiler (baffle 210) disposed in a longitudinal (vertical) direction, wherein the inside of the air duct is provided with a heating element (air heating elements 205); the heating element is provided on the spoiler, being facing one (inner) side of the air duct. 

With respect to claim 13, Goessens discloses the device as in claim 5 except for the device further comprising a light source, wherein the light source is disposed along a longitudinal direction of the nozzle and on one side or both sides of the nozzle, at least a nozzle wall on one side of the light source is made of a transparent material, and light emitted from the light source is capable of irradiating on and above an outlet of the nozzle.
However, Betz teaches a flame simulating device (Figs. 1-24D) comprising a mist generating chamber (800. Fig. 8A), an air orifice (air current inlet. Not shown) and a nozzle (outlet of 805 and 1400 in Fig, 18B), the device further comprising a light source (1401), wherein the light source is disposed along the longitudinal direction of the nozzle and on one (left) side or both sides of the nozzle (Fig. 18B), at least the nozzle wall on one side of the light source is made of a transparent material (filter 1800), and light emitted from the light source is capable of irradiating on and above an outlet of the nozzle. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of a light source irradiating on and above an outlet of the nozzle, as taught by Betz, to Goessens’ nozzle, in order to simulate a flame (Paragraphs [0092]-[0095]).
With respect to claim 15, Goessens an atomizing simulation fireplace (Fig. 3) according to claim 13 except for the atomizing simulation fireplace further comprising an 
However, Betz teaches an atomizing simulation fireplace (Figs. 1-24D) comprising flame simulating device comprising a mist generating chamber (800. Fig. 8A), an air orifice (air current inlet. Not shown) and a nozzle (outlet of 805 and 1400 in Fig, 18B), and further comprising an outer casing (115) and a simulated fuel bed (118); light emitted from the light source (1401) is capable of irradiating on and above an outlet of the nozzle (Fig. 18B); and the mist generating chamber, an atomizing head (outlet of 1400), the air orifice, the nozzle and the light source are all disposed inside the outer casing and the simulated fuel bed is disposed on an upper surface of the outer casing (Fig. 1).
With respect to claim 16, Goessens’ fireplace modified by Betz’s outer casing and the simulated fuel bed, Betz further discloses wherein the outlet of the nozzle communicates with the upper surface of the outer casing (Fig. 1).
With respect to claim 17, Goessens’ fireplace modified by Betz’s outer casing and the simulated fuel bed, Betz further discloses wherein the simulated fuel bed is provided with a flame outlet (1415 or outlet defined by 1600 and 1800) facing the longitudinal direction of an outlet position of the nozzle (Fig. 18B).
With respect to claim 18, Goessens’ fireplace modified by Betz’s outer casing and the simulated fuel bed, Betz further discloses wherein the simulated fuel bed comprises a decoration; and a structure of the decoration is at least one of an ash bed (ash bed 118), a simulated solid fuel, crystal stones, pebbles and glass blocks.

With respect to claim 20, Goessens’ fireplace modified by Betz’s outer casing and the simulated fuel bed, Betz further discloses wherein the atomizing simulation fireplace can also be placed, in its entirety, into a fireplace cabinet (housing 105).
With respect to claim 21, Goessens’ fireplace modified by Betz’s outer casing and the simulated fuel bed, Betz further discloses wherein between an upper end opening of the nozzle (1400. Fig. 18B) and an outer casing (float top supporting 1600) of the flame simulating device, a transparent cover (disposed left of 1805 in Fig. 18B) is disposed above the light source, the transparent cover is capable of sealing (covering) a region between an opening on the outer casing and the nozzle, and the transparent cover is made of a transparent material.

Response to Arguments
Applicant's arguments filed on April 27, 2021 have been fully considered but they are not persuasive. Applicant argues that Goessens fails to disclose “the mist outlet, the air orifice and the nozzle communicate with each other and are arranged along (on or beside a line. Macmillan Dictionary) a vertical axis (vertical longitudinal axis of 10). The Examiner respectfully disagrees. As explained in the rejection above, the term “along” .
Applicant further argues that Goessens fails to disclose “surfaces of the nozzle walls are arc surfaces that produce a Coanda effect.” The Examiner respectfully disagrees. Coanda Effect is defined as: A moving stream of fluid in contact with a curved surface will tend to follow the curvature of the surface rather than continue traveling in a straight line. https://www.discoverhover.org/infoinstructors/guide8.htm. Therefore, it is clear that the Coanda Effect is a phenomenon of a moving stream of fluid in contact with a curved surface. When the two elements, the moving stream of fluid and curved surface, are present, the phenomenon can be observed. Goessens clearly discloses “arc surfaces of the nozzle wall” see enlarged Fig. 1 below. And when the moving stream of fluid or mist or air are moving upward, the phenomenon of Coanda Effect can be observed. 

    PNG
    media_image1.png
    228
    572
    media_image1.png
    Greyscale

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEE-CHONG LEE whose telephone number is (571)270-1916.  The examiner can normally be reached on Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        May 5, 2021